Citation Nr: 0618433	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-01 024	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from March 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The case was subsequently transferred 
to the RO in Philadelphia, Pennsylvania.  

The Board issued a decision in October 2005 in which the 
issue listed above was omitted.  In February 2006, the 
veteran filed a motion for reconsideration of that decision 
for that reason.  This supplemental decision, which discusses 
the issue in question, renders the veteran's motion moot.  
The Board will advise the veteran of its action on his motion 
by separate correspondence.  

The transcript of the veteran's August 2005 Travel Board 
hearing is associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the September 2001 rating decision, the RO denied 
entitlement to special monthly compensation by reason of the 
need for regular aid and attendance or by reason of being 
permanently housebound.  In correspondence received in 
December 2001, the veteran disagreed with that denial.  That 
correspondence constitutes a notice of disagreement.  
However, the RO never furnished the veteran with a statement 
of the case on the issue.  Because the notice of disagreement 
placed the issue in appellate status, the matter must be 
remanded so that the RO may provide a statement of the case.  
38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.9, 
19.26, 19.29 (2005); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his representative 
a statement of the case on the issue of 
entitlement to special monthly 
compensation by reason of the need for 
regular aid and attendance or by reason of 
being permanently housebound.  Afford the 
applicable period of time for the veteran 
to perfect his appeal on that issue, and 
proceed accordingly. 

Thereafter, if in order, the case should be returned to the 
Board for final appellate review.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

